LS DISTRICT COURT
UNITED STATES DISTRICT COURT, 2,5 arch WI
EASTERN DISTRICT OF WISCONSIN

 

OE -1 P UI
UNITED STATES OF AMERICA,

Plaintiff, — 20 -CR- 2 2 “4

Case No. 20-CR-

 

 

Vv. [18 U.S.C. §§ 1591 and 1594(c)]
CORNELIUS M. JACKSON,
AKA “GRILLZ,”
Defendant.
INDICTMENT
COUNT ONE

(Conspiracy to Engage in Sex Trafficking)

THE GRAND JURY CHARGES THAT:

Beginning in approximately March 2014, and continuing through on or about August 27,
2020, in the State and Eastern District of Wisconsin, the State and District of Minnesota, the State
and District of North Dakota, the State and Northern District of Ohio, and elsewhere,

CORNELIUS M. JACKSON, AKA “GRILLZ,”

conspired and agreed with persons known and unknown to the Grand Jury, to knowingly recruit,
entice, harbor, transport, provide, obtain, and maintain by any means, in and affecting interstate
commerce, female victims, knowing and in reckless disregard of the fact that means of force,
threats of force, fraud, and coercion, and any combination of such means, would be used to cause
the victims to engage in commercial sex acts in violation of Title 18, United States Code, Sections
1591(a)(1) and 1591(b)(1).

In violation of Title 18, United States Code, Section 1594(c).

Case 2:20-cr-00229-BHL Filed 12/01/20 Page 1of6 Document 1
COUNT TWO
(Sex Trafficking by Force, Fraud, or Coercion)

THE GRAND JURY FURTHER CHARGES THAT:

Beginning in approximately March 2014, and continuing through on or about April 29,
2019, in the State and Eastern District of Wisconsin, the State and District of Minnesota, the State
and District of North Dakota, the State and Northern District of Ohio, and elsewhere,

CORNELIUS M. JACKSON, AKA “GRILLZ,”

in and affecting interstate commerce, did knowingly recruit, entice, harbor, transport, provide,
obtain, and maintain by any means AV-1, knowing and in reckless disregard of the fact that means
of force, threats of force, fraud, and coercion, and any combination of such means, would be used
to cause AV-1 to engage in commercial sex acts.

In violation of Title 18, United States Code, Sections 1591(a)(1) and 1591(b)(1).

Case 2:20-cr-00229-BHL Filed 12/01/20 Page 2 of 6 Document 1
 

 

COUNT THREE
(Sex Trafficking by Force, Fraud, or Coercion)

THE GRAND JURY FURTHER CHARGES THAT:

Beginning on or about April 11, 2020, and continuing through on or about August 27, 2020,
in the State and Eastern District of Wisconsin,

CORNELIUS M. JACKSON, AKA “GRILLZ,”

in and affecting interstate commerce, did knowingly recruit, entice, harbor, transport, provide,
obtain, advertise, maintain, and solicit by any means AV-2, knowing and in reckless disregard of
the fact that means of force, threats of force, fraud, and coercion, and any combination of such
means, would be used to cause AV-2 to engage in commercial sex acts.

In violation of Title 18, United States Code, Sections 1591(a)(1) and 1591(b)(1).

Case 2:20-cr-00229-BHL Filed 12/01/20 Page 3 o0f6 Document 1
COUNT FOUR
(Sex Trafficking by Force, Fraud, or Coercion)

THE GRAND JURY FURTHER CHARGES THAT:

Beginning in approximately March 2020, and continuing through on or about June 30,
2020, in the State and Eastern District of Wisconsin,

CORNELIUS M. JACKSON, AKA “GRILLZ,”

in and affecting interstate commerce, did knowingly recruit, entice, harbor, transport, provide,
obtain, advertise, maintain, and solicit by any means AV-3, knowing and in reckless disregard of
the fact that means of force, threats of force, fraud, and coercion, and any combination of such
means, would be used to cause AV-3 to engage in commercial sex acts.

In violation of Title 18, United States Code, Sections 1591(a)(1) and 1591(b)(1).

4

Case 2:20-cr-00229-BHL Filed 12/01/20 Page 4of6 Document 1
COUNT FIVE
(Sex Trafficking by Force, Fraud, or Coercion)

THE GRAND JURY FURTHER CHARGES THAT:

Beginning in approximately July 2020, and continuing through on or about August 23,
2020, in the State and Eastern District of Wisconsin,

CORNELIUS M. JACKSON, AKA “GRILLZ,”

in and affecting interstate commerce, did knowingly recruit, entice, harbor, transport, provide,
obtain, advertise, maintain, and solicit by any means AV-4, knowing and in reckless disregard of
the fact that means of force, threats of force, fraud, and coercion, and any combination of such
means, would be used to cause AV-4 to engage in commercial sex acts.

In violation of Title 18, United States Code, Sections 1591(a)(1) and 1591(b)(1).

Case 2:20-cr-00229-BHL Filed 12/01/20 Page 5of6 Document 1
 

FORFEITURE NOTICE

1, Upon conviction of one or more offenses in violation of Title 18, United States
Code, Section 1591 or Section 1594, set forth in Counts One through Five of this Indictment, the
defendant, CORNELIUS M. JACKSON, shall forfeit to the United States of America, pursuant to
Title 18, United States Code, Section 1594(e)(1), any property, real or personal, involved in, used,
or intended to be used to commit or to facilitate the commission of the offense, and any property
traceable to such property, and any property, real or personal, constituting or derived from any
proceeds obtained, directly or indirectly, as a result of the offense. The property to be forfeited
includes, but is not limited to, a sum of money equal to the proceeds obtained from the offense or
offenses of conviction.

2. If any of the property described above, as a result of any act or omission by the
defendant, cannot be located upon the exercise of due diligence; has been transferred or sold to, or
deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been
substantially diminished in value; or has been commingled with other property which cannot be
subdivided without difficulty, the United States of America shall be entitled to forfeiture of
substitute property, pursuant to Title 21, United States Code, Section 853(p), as incorporated by

Title 28, United States Code, Section 2461(c).

    

FOREPERSON
Dated: hHekm her | ZO20O

 

MATTHEW D. Fs.
United States Attorney

Case 2:20-cr-00229-BHL Filed 12/01/20 Page 6of6 Document 1
